  Case: 4:18-cr-00840-JAR Doc. #: 46 Filed: 11/12/19 Page: 1 of 3 PageID #: 132



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
         Plaintiff,                               )
vs.                                               )     No. S1-4:18-CR-00840-1-JAR-NAB
                                                  )
JOHNZELL MOOREHEAD,                               )
                                                  )
      Defendant.                                  )

                                    MOTION TO CONTINUE

         Now comes the defendant through appointed counsel, Daniel R. Schattnik, and hereby seeks

to continue both the Sentencing herein and the time for the filing of objections to the PSR, and in

support thereof states:

         1. The undersigned counsel has been appointed as CJA counsel in three pending Federal

Death Penalty eligible murder cases here within the Eastern District of Missouri, in addition

approximately 14 other CJA cases, as well as his private practice involving both criminal and civil

litigation; said cases are significantly more complex and time-consuming than other federal criminal

cases.

         2. Counsel is going to be out of town for the rest of this week attending the annual Federal

Death Penalty training session put on through the Administrative Offices of the United States Courts;

while attendance is not mandatory, counsel who have even one death eligible case are urged to attend

this training.

         3. Defendant is currently being housed in the Macoupin County Jail, located in Carlinville,

Illinois, a significant distance from the Eastern District of Missouri (the US Marshall has run out of

space on the Missouri side of the river for federal detainees).

                                                  1
  Case: 4:18-cr-00840-JAR Doc. #: 46 Filed: 11/12/19 Page: 2 of 3 PageID #: 133



       4. That as such, counsel has not yet been able to meet and confer with the client in this

matter regarding potential objections to the PSR do his obligations in the capital cases.

       5. That there are additional other matters which need to be completed before this matter will

be properly ready for sentencing.

       6. The United States, per AUSA Tom Rea, has no objection to the granting of this motion.

       Wherefore, counsel prays that the Sentencing herein be continued for approximately 60 days,

and that the time for filing objections to the PSR be extended a similar period of time.



                                              Respectfully submitted,


                                       By:    /S/ Daniel R. Schattnik
                                              Daniel R. Schattnik, #03122234 IL
                                              Attorney at Law
                                              3 South 6th Street
                                              Wood River, IL 62095
                                              (618) 258-1800

                                              E-Mail: schattnik@gmail.com




                                                 2
  Case: 4:18-cr-00840-JAR Doc. #: 46 Filed: 11/12/19 Page: 3 of 3 PageID #: 134



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
vs.                                               )    No. S1-4:18-CR-00840-1-JAR-NAB
                                                  )
JOHNZELL MOOREHEAD,                               )
                                                  )
      Defendant.                                  )

                                 CERTIFICATE OF SERVICE

       I certify that on the 12th of November, 2019, the foregoing was filed electronically with the

Clerk of the Court to be served by operation of the Court’s electronic filing system upon all counsel

of record.



                                                /S/ Daniel R. Schattnik
                                              Daniel R. Schattnik, #03122234 IL




                                                 3
